DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 of Group I, drawn to “[a] semiconductor device comprising: an error correction circuit configured to generate corrected data and an error flag from read data according to whether an error is included in the read data outputted when a read operation is performed; and a write operation control circuit configured to generate a write control signal for controlling a write operation based on the error flag, wherein the write control signal is generated based on the number of pads receiving pad data and a burst length when no error is included in the read data”, classified in G06F11/0793.
II. Claim 15 of Group II, drawn to “[a] semiconductor device comprising: a column decoding circuit configured to generate a pre-decoded signal from a write strobe pulse based on an error flag, a bit change signal, and a burst change signal; a mask control circuit configured to generate a decoded signal from the pre-decoded signal based on the error flag and a data mask signal; and a write control signal generation circuit configured to generate a write control signal from the decoded signal during a time period when a write operation is performed”, classified in G06F11/1479.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 
In the instant case, the inventions as claimed are directed to related semiconductor devices for generating write control signal based on the presence of an error flag. However, the inventions of each Group I and II are distinct, because they recite separate modes of operation.  Moreover, the inventions of each Group I and II do not overlap in scope and are not obvious variants of each other. For instance, the invention of Group I is related to a generating corrected data and an error flag based on the presence of error in the read data, and generating a write control signal based on the following: the presence of an error flag, number of receiving pad data, and a burst length when no error is included in the read data. Conversely, the invention of Group II is related to generating pre-decoded signal from a write strobe pulse based on an error flag, a bit change signal, and a burst change signal; generating a decoded signal from the pre-decoded signal based on the error flag and data mask signal; and lastly, generating a write control signal from the decoded signal during a time period when a write operation is performed. Accordingly, the Examiner finds the inventions of Groups I and II as claimed recite separate and distinct operations for generating different signals based on a specific collection of signals and, at times, an error flag. The Examiner further finds these separate operations as claimed do not encompass overlapping subject matter, such as masking data, and there is nothing of record to show them to be obvious variants. Therefore, the Examiner finds the inventions of Groups I and II as claimed are distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to William Park & Associates, Ltd. on March 1, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112